respond to the complaint or appear for the formal hearing.' SCR 105(2).
                    The issue for this court is whether the recommended discipline is
                    sufficient. 2
                                    The purpose of attorney discipline is to protect the public, the
                    courts, and the legal profession, not to punish the attorney. State Bar of
                    Neu. u. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988). In
                    determining the appropriate discipline, this court has considered four
                    factors to be weighed: "the duty violated, the lawyer's mental state, the
                    potential or actual injury caused by the lawyer's misconduct, and the
                    existence of aggravating or mitigating factors." In re Discipline of Lerner,
                    124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
                                    Having considered the record and the factors for imposing
                    discipline, we approve the recommendation. We hereby suspend Gibson
                    from the practice of law in Nevada• for a period of six months and one day
                    commencing from the date of this order. 2 Also, Gibson shall pay the costs




                           'The panel found that the State Bar failed to establish by clear and
                    convincing evidence that Gibson had violated RPC 5.3 (responsibilities
                    regarding nonlawyer assistants) and RPC 5.5 (unauthorized practice of
                    law) on the basis that the allegations in the complaint were not sufficient
                    to establish those violations on a default basis.

                           Gibson has not filed an opening brief in this court. This matter
                           2
                    therefore stands submitted for decision based on the record. SCR
                    105(3)(b).

                           3 Based
                                 on the length of the suspension, Gibson will be required to
                    comply with SCR 116 and petition for reinstatement. SCR 116(1), (2).


SUPREME COURT
       OF
     NEVADA
                                                             2
(0) 1947A ceet(c)
                of the disciplinary proceeding (excluding bar counsel and staff salaries)
                within 30 days of receipt of the State Bar's bill of costs.     See SCR 120.
                Gibson shall comply with SCR 115, and the State Bar shall comply with
                SCR 121.1.
                             It is so ORDERED.


                                                            /4.-144-1. bee...satt     , C.J.
                                                         Hardesty


                                                                     cc5                  J.
                                                         Parraguirre


                                                   CI---       >ugl 14=0              ,   J.
                                                         Douglas



                                                         Cherry.




                                                         Gibbons


                                                                                          J.
                                                         Pickering

                cc: Chair, Northern Nevada Disciplinary Board
                     Allen D. Gibson
                      Stan Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, U.S. Supreme Court Admissions Office
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A